DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1 and 3-12 are presented for examination on the merits.

Continued Examination Under 37 CFR 1.114 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 4, 5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez (US 2018/0295406) in view of Wizgall (US 5630209).
	As to claim 1, Hernandez discloses in vehicle exterior mounted display system  having claimed
a.	a system for selecting alerts and initiating alert notifications, read on ¶ 0020, ( a particular video stream may define one or a grouping of separate viewing material, such as images or videos, which may define advertisements or emergency messages/notifications);

b.	a transponder, the transponder for receiving and initiating signaling information read on ¶ 0005, (a control unit configured to receive geolocation and time data from a global navigation satellite system, receive and process signals from a direct-broadcast satellite);
c.	an antenna, the antenna for sending and receiving radio signaling, wherein the antenna being communicatively coupled to the transponder read on ¶ 0017, (the control unit 120 defines a control system that includes a Global Positioning System (“GPS”) receiver operative to receive geolocation and time data from GPS satellites, a direct-broadcast satellite (“DBS”) antenna and receiver operative to receive signals from a DBS satellite); 
d.	a power source, the power source coupled to the transponder, wherein the power source being for providing electrical power to the transponder read on ¶ 0017, (a controller that is interconnected with a power source available to the control unit 120 (typically the electrical system of the tractor unit), the GPS receiver, and the DBS antenna and receiver so as to (1) provide for the distribution of electrical power to GPS receiver and the DBS antenna and receiver and (2) access the electrical signals generated or handled by the from the GPS receiver and the DBS antenna and receiver);
e.	a selector, the selector being communicatively coupled to the transponder for receiving signaling, wherein the selector being coupled to a display for sending a selected video streams to 
However, Wizgall in emergency calls can be placed by means of wireless or wire-bound emergency call transmission devices teaches:
f.	the selector being coupled to a display for sending a selected alert to the display for display read on Col. 9, Lines 34-50, (switches S1 . . . S4 are connected to signal-processing element BB in such a manner that the operation of one of the switches effects the creation of emergency call message EMES corresponding to the selected alarm category.  In this example of FIG. 3, the second alarm category” full alarm with ambulance" is selected by operating the second switch S2);
g.	a trigger, the trigger being coupled to the transponder for alerting the transponder of an event relating to the vehicle and the transponder sending a signal to a satellite containing the event information read on Col. 9, Lines 1-8, (downstream selection stage having four switches S1 through S4, a downstream signal-processing element BB, a downstream HF transmission element TX, a downstream duplexer that has a transmitter/receiver antenna and a satellite radio receiver SAT connected on the receiver side and whose data output is connected to signal-processing element BB). 
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the emergency call systems of Wizgall into Hernandez in 
As to claim 2, Wizgall further teaches:
a.	a trigger, the trigger being coupled to the transponder for alerting the transponder of an event relating to the vehicle and the transponder sending a signal to a satellite containing the event information read on Col. 9, Lines 1-8, (downstream selection stage having four switches S1 through S4, a downstream signal-processing element BB, a downstream HF transmission element TX, a downstream duplexer that has a transmitter/receiver antenna and a satellite radio receiver SAT connected on the receiver side and whose data output is connected to signal-processing element BB). 
As to claim 4, Wizgall further teaches:
a.	wherein the satellite being a governmental entity satellite read on Col. 9, Lines 22-33, (FIG. 3, the second alarm category "full alarm with ambulance" is selected by operating the second switch S2. First the emergency call message acquires synchronization data Sync, an identification I2 that identifies the selected alarm category, and emergency data EDAT+ with the medical data required for this alarm category. In an alarm without ambulance, only personal data EDAT- are used. Subsequently the emergency call message EMES to be sent acquires geographical position data POS, which are supplied by satellite radio receiver SAT and indicate the momentary location of emergency call radio device ER2).
As to claim 5, Wizgall further teaches:
a.	wherein the trigger being a toggle switch read on Fig. 3 and Col. 3, Lines 25-35, (switching means connected to the signal-processing element, for linking the emergency call 
As to claim 7, Wizgall further teaches:
a.	wherein the antenna being coupled to the transponder by a cable read on Fig. 3
As to claim 8, Wizgall further teaches:
a.	wherein the selector being for selecting a category of alerts read on Col. 3, Lines 25-35, (he emergency call transmission means comprises switching means connected to the signal-processing element, for linking the emergency call message with an identification corresponding to a given alarm category and for determining the alarm functions to be triggered).
As to claim 9, Wizgall further teaches:
a.	wherein the selector being for selecting additional alerts read on Col. 9, Lines 34-50, (switches S1 . . . S4 are connected to signal-processing element BB in such a manner that the operation of one of the switches effects the creation of emergency call message EMES corresponding to the selected alarm category).  
As to claim 10, Hernandez further discloses:
a.	wherein the selector being for selecting from a menu read on Claim 4, (select the selected video stream and the alternate video stream using the at least one of the targeted geolocation and the targeted time of the individual video streams in the plurality of video streams).

6.	Claim 3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez in view of Wizgall and further in view of Raab (US 2015/0057881).
As to claim 3, Hernandez in view of Wizgall disclose all claim limitations except explicitly disclose the satellite being ON-STAR®.
	However, Raab in devices providing interactive travel assistance services teaches:
a.	wherein the satellite being ON-STAR® read on ¶ 0206, (this implementation provides vehicle safety services. For example, the mobile interactive satellite system 1310 may be used to provide services like those provided by conventional vehicle safety systems, such as, OnStar. However, using two-way interactivity, this implementation provides many additional features. For example, the system is operable to send notifications of dangerous conditions).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the method and system for integrated assistance services of Raab into Hernandez in view of Wizgall in order to provide a two-way interactivity, this implementation provides many additional features.  For example, the system is operable to send notifications of dangerous conditions.
As to claim 11, Raab further teaches:
a.	wherein the signaling having digital video data compression read on ¶ 0174, (carousel ling is a well-known technique for delivering interactive programs to receiver devices, such as mobile unit 1314.  With carousel ling, compressed video signals, audio signals and interactive program modules, including interactive software and/or data, are packetized and time division multiplexed at the interactive core 1424 for transmission. These programs can be repetitively transmitted so that a mobile unit 1314 can download the program at any time and store them in memory).
	As to claim 12, Raab further teaches:
a.	wherein the signaling having more than one video audio channels read on ¶ 0017 & ¶ 0162, (mobile interactive satellite services may include one or more of multicast audio, multicast video, multicast data, interactive audio, interactive video, interactive data, telephony, or the like.  channels of multicast video which are multicast to mobile units 1314, such as handheld devices, computers, personal digital assistants, vehicles (e.g., cars, public transportation systems, airplanes, buses, and the like), televisions, Video iPods, a digital video recorder, and the like).
As to claim 13, the claim is corresponding to claims 1 & 3.  Therefore, the claim is rejected for the same rationales set forth for claims 1 & 3.  
 
7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hernandez in view of Wizgall and further in view of Pryor (US 7402978).
As to claim 6, Hernandez in view of Wizgall disclose all claim limitations except explicitly disclose a trigger being coupled to the transponder for alerting the transponder of an event relating to the vehicle.
	However, Pryor in emergency alert system teaches:
a.	wherein the power source being a 12-volt car battery read on Col. 3, Lines 23-40, (vehicular charging system 106 may also include additional components, such as an engine control module/transmission control module (ECM/TCM) 116, a conventional 12-volt battery 118, a user interface 120, and various other vehicular systems 122 typically deployed on a motor vehicle (e.g., ABS, HVAC, etc.). In certain embodiments, vehicular charging system 106 may be provided with a transceiver to enable wireless communication over a communications network 
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the whole home emergency alert system of Pryor into Hernandez in view of Wizgall in order to track the position of vehicle through global positioning system technology and provide a satellite able to bi-directionally communicate with controller.

Response to Arguments
8.	Applicant's arguments filed on 08 January 2021 have been fully considered but they are not persuasive. 
a.	Applicant argues:
Applicant amended Claim 1 to read “the system consisting of”, inter alia, “a transponder, the transponder for receiving and initiating signaling information; an antenna, the antenna for sending and receiving radio signaling, wherein the antenna being communicatively coupled to the transponder; a power source, the power source coupled to the transponder, wherein the power source being for providing electrical power to the transponder; a trigger, the trigger being coupled to the transponder for alerting the transponder of an event relating to the vehicle, wherein the trigger being one of: a toggle switch, a button, a wireless access via an app on a computing device and touch screen; and the transponder sending a signal to a satellite containing the event information; and a selector, the selector being communicatively coupled to the transponder for receiving signaling, wherein the selector being coupled to a display for sending a selected alert to the display for display.” for clarity.

Examiner reply:
	Hernandez discloses “an antenna, the antenna for sending and receiving radio signaling, wherein the antenna being communicatively coupled to the transponder”  in ¶ 0017, the control unit 120 defines a control system that includes a Global Positioning System (“GPS”) receiver operative to receive geolocation and time data from GPS satellites, a direct-broadcast satellite (“DBS”) antenna and receiver operative to receive signals from a DBS satellite;
Hernandez further discloses “a power source, the power source coupled to the transponder, ¶ 0017, (a controller that is interconnected with a power source available to the control unit 120 (typically the electrical system of the tractor unit), the GPS receiver, and the DBS antenna and receiver so as to (1) provide for the distribution of electrical power to GPS receiver and the DBS antenna and receiver and (2) access the electrical signals generated or handled by the from the GPS receiver and the DBS antenna and receiver); Hernandez further discloses a selector, the selector being communicatively coupled to the transponder for receiving signaling, wherein the selector being coupled to a display for sending a selected video streams to the display for display read on Abstract, (the control unit selects a video stream in the signal received from the direct-broadcast satellite based on the geolocation and time data 
Hernandez does not explicitly disclose the selector being coupled to a display for sending a selected alert to the display for display.
Wizgall teaches: the selector being coupled to a display for sending a selected alert to the display for display read on Col. 9, Lines 34-50, (switches S1 . . . S4 are connected to signal-processing element BB in such a manner that the operation of one of the switches effects the creation of emergency call message EMES corresponding to the selected alarm category.  In this example of FIG. 3, the second alarm category” full alarm with ambulance" is selected by operating the second switch S2); a trigger, the trigger being coupled to the transponder for alerting the transponder of an event relating to the vehicle and the transponder sending a signal to a satellite containing the event information read on Col. 9, Lines 1-8, (downstream selection stage having four switches S1 through S4, a downstream signal-processing element BB, a downstream HF transmission element TX, a downstream duplexer that has a transmitter/receiver antenna and a satellite radio receiver SAT connected on the receiver side and whose data output is connected to signal-processing element BB); a trigger, the trigger being coupled to the transponder for alerting the transponder of an event relating to the vehicle and the transponder sending a signal to a satellite containing the event information read on Col. 9, Lines 1-8, (downstream selection stage having four switches S1 through S4, a downstream signal-processing element BB, a downstream HF transmission element TX, a downstream duplexer that has a transmitter/receiver antenna and a satellite radio receiver SAT connected on the receiver side and whose data output is connected to signal-processing element BB).
Hernandez in view of Wizgall discloses all applicant claim limitations.


b.	Applicant further argues:
For at least these reasons, independent Claim 1 is allowable under 35 U.S.C. §103. Dependent claims 4, 5 and 7-10 variously depend from independent claim 1. Therefore, Applicant asserts that dependent claims 4, 5 and 7 -10 are patentable for at least the same reasons stated above for independent claim 1, as well as in view of their own respective features. Accordingly, Applicants respectfully request reconsideration and allowance of Claims 1, 4, 5 and 7-10. Claim 2 has been canceled in this paper.  Claims 3, 11 and 12 Rejected under 35 U.S.C. 103.  The rejection of Claims 1, 2, 4, 5 and 7-10 under 35 U.S.C. §103 as being unpatentable over Hernandez in view of Wizgall and further in view of Raab (US PG PUB 20158/0057881, hereinafter “Raab”) is respectfully traversed. Claim 1 is an independent claim. Claims 3, 11 and 12 variously depend from independent claim 1. Applicant amended Claim 1 to read “the system consisting of”, inter alia, “a transponder, the transponder for receiving and initiating signaling information; an antenna, the antenna for sending and receiving radio signaling, wherein the antenna being communicatively coupled to the transponder; a power source, the power source coupled to the transponder, wherein the power source being for providing electrical power to the transponder; a trigger, the trigger being coupled to the transponder for alerting the transponder of an event relating to the vehicle, wherein the trigger being one of: a toggle switch, a button, a wireless access via an app on a computing device and touch screen; and the transponder sending a signal to a satellite containing the event information; and a selector, the selector being communicatively coupled to the transponder for receiving signaling, wherein the selector being coupled to a display for sending a selected alert to the 
Further, the second art cited, Wizgall, does not remedy the shortcomings of Hernandez. Applicant submits Hernandez in view of Wizgall, does not teach, describe, nor imply, either alone or in combination, the independent claim 1 as amended using the closed term “consisting of:” each and only the elements as taught in the amended claim 1.  
Further, the third art cited, Raab, does not remedy the shortcomings of Hernandez and/or Wizgall. Applicant submits Hernandez in view of Wizgall and further in view of Raab, does not teach, describe, nor imply, either alone or in combination, the independent claim 1 as amended using the closed term “consisting of:” each and only the elements as taught in the amended claim 1.  For at least these reasons, independent Claim 1 is allowable under 35 U.S.C. §103. Dependent claims 3, 11 and 12 variously depend from independent claim 1. Therefore, Applicant asserts that dependent claims 3, 11 and 12 are patentable for at least the same reasons stated above for independent claim 1, as well as in view of their own respective features. Accordingly, Applicants respectfully request reconsideration and allowance of Claims 3, 11 and 12.

Examiner reply:
	Please see the above argument and how the claim limitation matched with the current prior art.  Therefore the claims are rejected for the same rationales set forth in the office action.  
 
c.	Applicant further argues:

Applicant amended Claim 1 to read “the system consisting of”, inter alia, “a transponder, the transponder for receiving and initiating signaling information; an antenna, the antenna for sending and receiving radio signaling, wherein the antenna being communicatively coupled to the transponder; a power source, the power source coupled to the transponder, wherein the power source being for providing electrical power to the transponder; a trigger, the trigger being coupled to the transponder for alerting the transponder of an event relating to the vehicle, wherein the trigger being one of: a toggle switch, a button, a wireless access via an app on a computing device and touch screen; and the transponder sending a signal to a satellite containing the event information; and a selector, the selector being communicatively coupled to the transponder for receiving signaling, wherein the selector being coupled to a display for sending a selected alert to the display for display.” for clarity.
Applicants submit that the cited art, Hernandez does not teach, describe, nor imply, either alone or in combination, the independent claim 1 as amended “consisting of:” each and only the elements as taught in the amended claim 1.
Further, the second art cited, Wizgall, does not remedy the shortcomings of Hernandez. Applicant submits Hernandez in view of Wizgall, does not teach, describe, nor imply, either alone or in combination, the independent claim 1 as amended using the closed term “consisting of:” each and only the elements as taught in the amended claim 1.  


	Please see the above arguments.

C.	Applicant further argues:
	Further, the third art cited, prior, does not remedy the shortcomings of Hernandez and/or Wizgall. Applicant submits Hernandez in view of Wizgall and further in view of Prior, does not teach, describe, nor imply, either alone or in combination, the independent claim 1 as amended using the closed term “consisting of:” each and only the elements as taught in the amended claim 1.
For at least these reasons, independent Claim 1 is allowable under 35 U.S.C. §103. Dependent claim 6 depends from independent claim 1.  Therefore, Applicant asserts that dependent claim 6 is patentable for at least the same reasons stated above for independent claim 1, as well as in view of their own respective features. Accordingly, Applicants respectfully request reconsideration and allowance of Claim 6.

Examiner reply:
	Please see the above arguments.

d.	Applicant further argues:
Applicant has added new independent claim 13 for this application. Independent Claim 13 has the closed group “consisting of’ in the preamble. For at least the same reasons independent Claim 1 is patentable, as described above, independent Claim 13 is likewise patentable.

As to claim 13, the claim is corresponding to claim 1 and 3.  Therefore, the claim is rejected for the same rationales set forth for claims 1 and 3.  Please see the above arguments.
The examiner has considered the remark/presentation of claims in view of the disclosure and the present state of the prior art, and it is the examiner's position that the claims 1-13 are currently rejected for the reasons set forth in the above argument and this Office action.  

For the above reasons, it is believed that the rejections should be sustained.


Citation of pertinent Prior Arts
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.

Conclusion
10.	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on M-F 8:30 am – 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/FEKADESELASSIE GIRMA/Primary Examiner, Art Unit 2689